Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a continuation of application 16/258,211, now patent number 11,016,691 B2, claims 1-20 are pending in the application.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Please add “This application is a Continuation of U.S. Application Serial No. 
16/258,211, filed on January 25, 2019, now patent number 11,016691 B2. the contents of which are incorporated herein by reference” under cross-reference to related application. 

                                          Double Patenting             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van @mum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).              A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of patent 10,922,268 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to identical subject matter. The limitations of the independent Claim 1 of the instant application are similar to the limitations of the independent claim 1 of the patent. Claim 1 of the instant application therefore are not patently distinct from the patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of patent 11,016,691 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to identical subject matter. The limitations of the independent Claim 1 of the instant application are similar to the limitations of the independent claim 1 of the patent. Claim 1 of the instant application therefore are not patently distinct from the patent claims and as such are unpatentable for obvious-type double patenting. 
The claim 1 of instant application is compare to claim 1 of parent cases as shown below (all dependent claims of the instant application are similar to the dependent claims of the patent). 
Instant application 17/198054
Patent 10,922,268 B2
Patent 11,016,691 B2
A computer-implemented method, comprising:
A computer-implemented method, comprising:
A computer-implemented method, comprising:
identifying a request to migrate data associated with a volume from a source storage pool having a first rank extent size to a destination storage pool having a second rank extent size smaller than the first rank extent size;
identifying a request to migrate data associated with a volume from a source storage pool having rank extents with a first rank extent size to a destination storage pool having rank extents with a second rank extent size greater than the first rank extent size;
identifying a request to migrate data associated with a volume from a source storage pool having a first rank extent size to a destination storage pool having a second rank extent size smaller than the first rank extent size;
creating a correspondence between logical volume extents of the volume and physical offset locations within rank extents of the source storage pool; and
creating a correspondence between logical volume extents of the volume and physical offset locations within rank extents of the destination storage pool, the rank extents each including a predetermined portion of storage allocated within a corresponding storage pool; and
creating a correspondence between logical volume extents of the volume and physical offset locations within rank extents of the source storage pool, including: identifying table entries within the volume that correspond to rank extents within the source storage pool that contain the data to be migrated, creating a second table for each identified table entry, and setting the logical volume extents within each second table to point to corresponding offset locations within the rank extents within the source storage pool that contain the data to be migrated; and
migrating data from one or more ranks of the source storage pool to one or more ranks of the destination storage pool, utilizing the correspondence between the logical volume extents of the volume and the physical offset locations within the rank extents of the source storage pool.
migrating data from one or more ranks of the source storage pool to one or more ranks of the destination storage pool, according to the correspondence between the logical volume extents of the volume and the physical offset locations within the rank extents of the destination storage pool.
migrating data from one or more ranks of the source storage pool to one or more ranks of the destination storage pool, utilizing the correspondence between the logical volume extents of the volume and the physical offset locations within the rank extents of the source storage pool.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terayama et al., US 2013/0073825 A1.
Regarding claims 1, 12 and 20, Terayama teaches a computer-implemented method, comprising: identifying a request to migrate data associated with a volume from a source storage pool having a first rank extent size to a destination storage pool having a second rank extent size smaller than the first rank extent size (section 0057; issuing an operation request to a data volume in the first storage apparatus 100. The volume migration program 521 is a program for instructing migration of data in a data volume on the first storage apparatus 100; section 0072 and Fig.4; capacity values of the data volume identified by the data volume number field; section 0066-0067 and section 0069); 
creating a correspondence between logical volume extents of the volume and physical offset locations within rank extents of the source storage pool (section 0095; a record corresponding to the volume chunk number 1653 from the pool volume management table 166 and writes data in the corresponding data block; section 0086; section 0092; section 0095); and 
migrating data from one or more ranks of the source storage pool to one or more ranks of the destination storage pool, utilizing the correspondence between the logical volume extents of the volume and the physical offset locations within the rank extents of the source storage pool (section 0203 and section 0016; a migration target data volume on a second storage apparatus needs to be recognized by the external storage connecting function included in the first storage apparatus, and then all contents of the migration target data volume needs to be copied to the DCAV in the first storage apparatus; section 0115; The volume migration program 521 instructs the first storage apparatus 100 to use the external storage connection function to recognize the data volume 212 in the second storage apparatus 200 as the data volume 112. The volume migration program 521 uses the function of the dynamic chunk allocation program 160 to create a DCAV 5002 and migrates the data inside the data volume 212 from the second storage apparatus 200 to the first storage apparatus 100). 

Regarding claims 2 and 13, Terayama teaches migrating the data includes transferring the data associated with the volume from one or more offset locations within the rank extents of the source storage pool to the rank extents within the destination storage pool (section 0069 and section 0115; migrating the data held in the external volume 212 on the second storage apparatus 200 to a data volume (pool volume 113 herein) on the first storage apparatus 100 chunk-by-chunk).   

Regarding claims 3 and 14, Terayama teaches migrating the data includes freeing the data from the rank extents within the source storage pool (section 0121; When all data held by the data volume 212 in the second storage apparatus 200 is migrated to the first storage apparatus 100, the volume migration program 521 deletes the data volume in the second storage apparatus 200 through the volume management program 520).    

Regarding claims 4 and 15, Terayama teaches migrating the data includes adjusting the logical volume extents to point to a corresponding location of migrated data within rank extents of the destination storage pool (section 0006; The storage system of this type includes dynamic chunk allocation volumes (DCAVs) in which physical blocks that record data of the data volumes are dynamically changed; section 0102 and section 0106; A second process is a process of changing the chunks allocated to the segments of the DCAV. The volume management program 520 on the management computer 500 can designate the performances of the chunks allocated to the segments of the DCAV for the dynamic chunk allocation program 160. As a result of the second process, the physical storage extent for storing data can be changed according to a policy set by the management computer 500 without changing the logical structure (segment arrangement) of the data volumes).  
  
Regarding claims 5 and 16, Terayama teaches creating the correspondence includes identifying VST entries within the volume that correspond to rank extents within the source storage pool that contain the data to be migrated (section 0115; the volume migration program 521 uses the function of the dynamic chunk allocation program 160 to create a DCAV 5002 and migrates the data inside the data volume 212 from the second storage apparatus 200 to the first storage apparatus 100).    

Regarding claims 6 and 17, Terayama teaches creating the correspondence includes creating a small VST for each identified VST entry (section 0119; The volume migration program 521 instructs the dynamic chunk allocation program 160 to create the DCAV management table 164 of the DCAV 5002).  
  
Regarding claims 8 and 19, Terayama teaches migrating the data includes selecting a plurality of rank extents within the destination storage pool to receive migrated data (section 0130; the manager instructs the first storage apparatus 100 to select a migration target from the data volume recognized on the first storage apparatus 100 and to set the migration target flag field 1635 indicative of the migration target).  
  
Regarding claim 9, Terayama teaches the plurality of rank extents are selected randomly (section 0075; The dynamic chunk allocation function is a function of dynamically allocating chunks with different performances and costs to data volumes in a storage system that can manage the storage extent based on a set of data blocks called chunks. In the present first embodiment, the dynamic chunk allocation program 160 has the function and creates a special data volume called a dynamic chunk allocation volume (DCAV).).  

Regarding claim 10, Terayama teaches the plurality of rank extents are selected according to a data retrieval speed of a corresponding rank (section 0091 and 0096; The frequencies of the execution of the read commands and the write commands by the response program 161 are recorded in the I/O frequency field 1655 of the chunk pool management table 165; The I/O frequency field 1655 holds I/O frequency values of the chunks identified by the pool chunk number field 1651).  

Regarding claim 11, Terayama teaches the plurality of rank extents are selected according to an amount of data currently being stored in a corresponding rank (section 0117; The dynamic chunk allocation program 160 does not allocate the chunks in the data volume 112 to other DCAVs and pool volumes until the allocation of the chunks in the data volume 112 to the DCAV 5002 is finished. Specifically, the chunks in the data volume in which the migration target flag field 1635 is "YES" are not allocated to the DCAVs and pool volumes other than the corresponding DCAV. Similarly, the chunks in which the allocated flag field 1634 is "YES" are not allocated to the DCAVs and pool volumes other than the DCAV as the migration destination)  

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include creating the correspondence includes setting the logical volume extents within each small VST to point to corresponding offset locations within the rank extents within the source storage pool that contain the data to be migrated in combination with the other claimed limitations as described in the claims 7 and 18.      
     
           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133